Exhibit 10(iii)

 

STATE OF NORTH CAROLINA

 

AMENDMENT TO

 

 

EMPLOYMENT AGREEMENT

 

 

 

COUNTY OF MECKLENBURG

 

 

 

THIS AMENDMENT, made and entered into effective the 29th day of August 2004, by
and between FAMILY DOLLAR STORES, INC., a Delaware corporation (hereinafter
referred to as the “Company”); and R. James Kelly (hereinafter referred to as
the “Employee”);

 

W I T N E S S E T H:

 

WHEREAS, the Company and the Employee entered into an Employment Agreement
effective December 17, 1996, as amended by Amendments to Employment Agreement
effective June 21, 1999, September 2, 2001, September 1, 2002, and August 31,
2003 (hereinafter referred to as the “Agreement”); and

 

WHEREAS, the Company and the Employee desire to amend the Agreement;

 

NOW, THEREFORE, in consideration of the mutual covenants herein contained, the
Company and the Employee agree as follows:

 

1.                    Section 1.04 of the Agreement is amended by adding “Idaho”
to the list of states constituting the “Present Territory.”

 

2.                    Section 2 of the Agreement is deleted and the following is
substituted in lieu thereof:

 

“2.     Employment.  The Employee shall be employed by the Company and any
Affiliate in the capacity provided for in Paragraph 3 for the period commencing
August 29, 2004 (the “Commencement Date”), and ending on August 27, 2005, or
upon the termination of this Agreement as provided in Paragraph 6.”

 

3.                    The first sentence of Section 5.01 of the Agreement is
deleted and the following sentence is substituted in lieu thereof.

 

“5.01                          In consideration of the services to be rendered
by the Employee pursuant to this Agreement, the Company shall pay, or cause to
be paid, to the Employee a weekly base salary from August 29, 2004 to August 27,
2005, of $8,846.16 ($460,000.00 per annum).”

 

4.                    Subparagraph (a) of Section 5.02 of the Agreement is
deleted and the following subparagraphs are substituted in lieu thereof:

 

“5.02.                       In addition, the Employee shall be entitled to:

 

(a) Participate in the Company’s Target Bonus Plan, as it may be amended or
modified in any respect, including achievement of established goals, as Vice
Chairman for the fiscal year commencing August 29, 2004.  The Target Bonus Plan
generally will give the Employee the opportunity to earn a bonus of up to
sixty-five (65%) percent of the Employee’s base salary actually received for
services on and after August 29, 2004, through August 27, 2005, for the fiscal
year ending August 27, 2005, subject to the Company’s achievement of certain
financial goals to be established, the Employee’s performance, and all terms and
conditions of the Target Bonus Plan as in effect for such fiscal year; provided
that the amount of bonus paid may not be increased by the annual individual
performance rating of the employee by the Chairman of the Board.  The Employee
acknowledges that he has received a copy of the form of the Target Bonus Plan
and Bonus Conditions and is familiar with the terms and conditions thereof. 
Nothing contained herein shall limit the Company’s right to alter, amend or
terminate the Target Bonus Plan at any time for any reason.  The Employee
further acknowledges that, as provided in the Target Bonus Plan, in the event
the Employee is not employed

 

--------------------------------------------------------------------------------


 

by the Company, for whatever reason, at the time the bonus for the fiscal year
is actually paid to participants in the Target Bonus Plan following the end of
the fiscal year, the Employee will not be entitled to receive the bonus.

 

5.                    Section 5.02 (c) of the Agreement is deleted and the
following is substituted in lieu thereof:

 

“(c) Take twenty days (exclusive of Saturdays, Sundays and paid Company
holidays) of vacation during the twelve month period commencing August 29,
2004.  Vacation time will accrue ratably during the course of said period and
cannot be accumulated from year to year except that up to five days of vacation
not taken in said twelve month period may be carried over to the next twelve
month period.”

 

6.       Section 6.02 of the Agreement is deleted and the following is
substituted in lieu thereof:

 

“6.02.  Upon termination of this Agreement by the Company, other than for Cause,
except for the provisions of Paragraph 4, the Employee’s employment under the
terms of this Agreement and all other agreements and contracts between the
Employee, the Company and the Company’s Affiliate and subsidiary corporations,
shall be terminated effective on the Termination Date.  In the event the Company
terminates this Agreement prior to August 27, 2005, for reasons other than for
Cause or Medical Disability, the Company shall pay to the Employee one hundred
eighty (180) days of the base salary set forth in Paragraph 5.01 above (which
shall constitute payment in full of the compensation due to the Employee
hereunder).  Any such payments shall be made in six (6) equal monthly
installments with the first installment due and payable not later than thirty
(30) days after the Termination Date.  Payments made by the Company to the
Employee under this Paragraph 6.02 are herein called “Termination
Compensation.”  In the event the Employee accepts or begins other employment as
an employee, consultant or in any other capacity prior to the date on which the
last monthly installment of Termination Compensation is due and payable, the
monthly payments of any unpaid balance of the Termination Compensation as of the
date of such new employment shall be (i) eliminated if the monthly base salary
and all other monthly remuneration and compensation from the new employment
exceeds the monthly base salary of the Employee in effect on the date of the
notice, or (ii) reduced to the amount by which the monthly base salary of the
Employee in effect on the date of the notice exceeds the monthly base salary and
all other monthly remuneration and compensation from the new employment.  The
Employee agrees to pursue reasonable, good faith efforts to obtain other
employment in a position suitable to his background and experience.

 

In the event this Agreement is not terminated by the Company or the Employee for
any reason prior to August 27, 2005, and the Company and the Employee do not
agree in writing before August 27, 2005, to extend the term of this Agreement
beyond August 27, 2005, or to enter into a new agreement to extend the
employment relationship beyond August 27, 2005, this Agreement shall terminate
automatically on August 27, 2005, which shall be the Termination Date, and the
Company shall pay to the Employee sixty (60) days of the base salary set forth
in Paragraph 5.01 (which shall constitute payment in full of the compensation
due to the Employee hereunder).  Any such payments shall be made in two (2)
equal monthly installments with the first installment due and payable not later
than thirty (30) days after the Termination Date.”

 

7.                    In Section 8 of the Agreement in the first sentence,
delete the date “August 28, 2004” and substitute in lieu thereof the date
“August 27, 2005,” and in the eighth line delete “sixty (60%)” and substitute in
lieu thereof “sixty-five (65%).”

 

8.                    All other terms and provisions of the Agreement shall
remain in full force and effect.

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement in
triplicate, all as of the day and year first above written.

 

 

FAMILY DOLLAR STORES, INC.

 

 

Attest:

By

/s/ Howard R. Levine

 

 

 

Chairman of the Board

/s/ George R. Mahoney, Jr.

 

 

Secretary

 

 

 

(Corporate Seal)

 

 

 

/s/ R. James Kelly

 (SEAL)

 

 

R. James Kelly

 

 

Witness:

 

 

 

/s/ Florence W. Stanley

 

 

 

3

--------------------------------------------------------------------------------